                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JEFFREY J. O’NEAL,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 1:19-cv-00095-NAB
                                                   )
UNKNOWN HOSKINS,                                   )
                                                   )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Plaintiff has filed a complaint pursuant

to 42 U.S.C. § 1983, but has neither paid the statutory filing fee or filed a motion to proceed in

forma pauperis. As a result, the Court will order plaintiff to either pay the filing fee or to submit a

motion for leave to proceed in forma pauperis. If plaintiff files a motion for leave to proceed in

forma pauperis, he must also include a copy of his certified inmate account statement for the six-

month period immediately preceding the filing of his complaint.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s Motion to Proceed In Forma Pauperis – Prisoner Cases form.

       IT IS FURTHER ORDERED that plaintiff shall either pay the filing fee or file a motion

to proceed in forma pauperis along with a copy of his certified inmate account statement within

twenty-one (21) days of the date of this order.
       IT IS FURTHER ORDERED that if plaintiff fails to respond to this order, his case will

be dismissed without prejudice and without further notice.

       SO ORDERED THIS 14th DAY OF June 2019.




                                               2
